Citation Nr: 0601050	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to VA benefits.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in June 
2004 as an attempt to reopen a decision which was subject to 
final prior decision.  At that time, the Board determined 
that the appellant had successfully submitted new and 
material evidence to reopen the claim of entitlement to basic 
eligibility to VA benefits.  The issue was then remanded for 
a de novo review by the RO and to cure a procedural defect.  


FINDING OF FACT

The National Personnel Records Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service of the appellant have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a June 2004 
VCAA letter, the statement of the case, supplemental 
statements of the case, and prior Board remand have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the June 2004 VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

At this point the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005) as it 
pertains to VCAA notice in a case where there is a question 
as to the validity of the appellant's service.  In Pelea, the 
United States Court of Appeals for Veterans Claims (Court) 
found that VCAA notice in that particular case was inadequate 
because the VCAA letter only informed the appellant of the 
evidence necessary to substantiate the underlying benefit 
claim, not the evidence necessary to establish valid service.  
The June 2004 VCAA notice letter in the present case did 
advise the appellant of the types of evidence to substantiate 
the underlying claim of service connection.  However, the 
Board believes that the June 2004 letter, when viewed 
collectively with the rating decision, statement of the case, 
supplemental statements of the case, and Board remand, 
created a situation where the veteran fully understands the 
need for the types of evidence to show valid service.  There 
has been no prejudice to the veteran in this case as the 
record shows that he has repeatedly submitted various 
documents purporting to show valid service.  This is not a 
case where the appellant is at a disadvantage because he has 
not notice as to the types of evidence necessary to show 
valid service.  

The Board also acknowledges that the RO's decision came 
before complete notification of the appellant's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
appellant in the various documents cited above regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter expressly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  The requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records, in service, 
private, and VA, have been obtained.  The RO obtained 
certifications of the appellant's active duty service and has 
directed searches under other names furnished by the 
appellant.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
being adjudicated by this appeal.  The Board finds that no 
further action is required by VA to assist the appellant with 
the claim.

Criteria

The appellant has claimed entitlement to VA benefits based on 
his alleged service as a member of the Philippine Guerillas 
and the Philippine Scouts.  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority. 38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38  
C.F.R. § 3.203(a).

Factual Background

An undated Certificate of Induction from the General 
Headquarters, 3rd Regiment, 121st Infantry- Philippine Army 
(USAFIP) indicates that the appellant was a major in the 
infantry and was inducted into service by Colonel [redacted] 
[redacted] with the rank of captain and assigned to GHQ, 3rd 
McKinney Brigade and that the veteran was a recognized 
guerilla major.  

A document dated in July 1943 from the Headquarters General 
Antonio Luna Combat Troops, General Headquarters, 3rd 
Regiment, 121st Infantry indicates that the appellant was 
promoted to major effective August 1, 1943.  

A December 1945 Certificate of Honorable Discharge from the 
General Headquarters, 3rd Regiment, 121st Infantry- Philippine 
Army (USAFIP) indicates that the appellant was honorably 
discharge with the rank of Major and a serial number of [redacted]
[redacted].

An undated Certificate of Service from the Walter Cushing 
Guerrillas indicates that the appellant served with those 
guerillas from August 1942 to November 1945.  His Army 
specialty was reported as chaplain.  

The veteran submitted an application for compensation in 
December 1967.  On the application, he reported that he 
entered service on December 15, 1941 and was discharged on 
June 30, 1945 as a sergeant.  He also indicated that he 
served under the name Lieutenant [redacted] from 
December 15, 1941 to March 14, 1943 and from April 7, 1944 to 
June 30, 1945.  The veteran wrote that he served with C 
Company, 171 Provincial Regiment, Sagay, Negros.  He 
indicated that his service number was unknown.  

Of record is a March 1968 letter from a Municipal Health 
Officer who reported that he had treated the veteran for 
tuberculosis from December 1944 to January 1945.  The author 
reported that he was the head of the Guerilla unit under 
Major [redacted].  It was also noted that the veteran sought 
treatment in November 1946.  

In May 1968, the U. S. Adjunct General certified that [redacted] 
B. [redacted] had no service as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla in the 
service of the United States of America.  

A June 1976 document from the Veterans Federation of the 
Philippines indicates that the appellant had a war time rank 
of lieutenant colonel with a serial number of [redacted].  He 
served with the 3rd Regiment of the 121st Infantry, Philippine 
Army (USAFIP).  

A July 1989 Certification from the Republic of the 
Philippines, Department of National Defense, indicates that 
the veteran was a private who was inducted into C Company, 
1st Battalion, 171st Provincial Regiment in December 1942.  
The "remarks" section of the form was annotated to indicate 
that the appellant joined the guerrillas but his name was not 
carried on the Approved Revised Reconstructed Guerilla Roster 
of 1948.  

A May 1991 document from the Republic of the Philippines, 
Philippines Veterans Affairs Office indicates that, according 
to records, the appellant was a veteran of WWII who served 
with C Company, 1st Battalion, 171st Provincial Battalion with 
the rank of private.  A claim for old age pension was 
approved as of October 1990.  

An August 1994 Certification from the General Headquarters, 
Armed Forces of the Philippines indicates that Private [redacted] 
[redacted] [redacted] with an unknown service number joined the 
guerrillas in December 1942 and served with C Company, 1st 
Battalion, 171st Provincial Regiment.  The "remarks" section 
of the form was annotated to indicate that the appellant's 
name was not carried on the Approved Revised Reconstructed 
Guerilla Roster of 1948.  

On an application for compensation which was received in 
November 1995, the veteran indicated that he served from 
December 1942 to April 1943 with the recognized guerillas 
under an unknown service number and also served from April 
1943 to December 1945 under the recognized guerrillas with a 
rank of major and a serial number of [redacted].  

A November 1995 affidavit prepared by the appellant includes 
the following information: he entered service on August 15, 
1992 (which the Board presumes was supposed to be 1942) as a 
guerilla under the Walter Cushing Guerillas attached to the 
121st Infantry, Philippine Scouts, Army of the United States; 
in December 1942, during a visit to his home town of Sagay, 
Negros Occidental, he joined the guerilla activities of the 
171st Provincial Regiment where he was assigned to C company, 
1st Battalion as a rifleman; in April 1943, he was inducted 
into the United States Armed Forces Far East, by Colonel [redacted] 
[redacted] with a rank of Major of the infantry at Camp 
Mckinley; he was assigned to GHQ., 3rd McKinley Brigade; that 
the Walter Cushing Guerillas acknowledged his service in 
November 1945; and that he was discharged in December 1945 
with the rank of Major and his service number was [redacted].  

In February 1996, the U. S. Army Reserve Personnel Center 
indicated that there was insufficient evidence submitted to 
warrant a change in the May 1968 certification.  

The appellant submitted a copy of an April 1996 check made 
out to him from the Philippine Veterans Affairs Office.

A May 1996 Certification form the General Headquarters, Armed 
Forces of the Philippines indicates that the appellant was a 
private who served with the recognized guerrillas with C 
Company, 1st Battalion, 171st Provincial Regiment beginning in 
December 1942.  It was noted that he was not carried in the 
Approved Revised Reconstructed Guerilla Roster of 1948.  

The appellant submitted a VA Form 21-4141, dated in November 
1997 wherein the signature of [redacted] [redacted] is witnessed 
by [redacted] B. [redacted].  

A September 1999 document prepared by the Republic of the 
Philippines, Department of National Defense, indicates that 
the appellant served with D Company, 1st Battalion, 171st 
Provincial Regiment as a private.  His old age pension was 
effective as of October 1990.  

A February 1999 Certification from the General Headquarters, 
Armed Forces of the Philippines, reveals that the appellant 
served with the guerrillas from December 1942 to July 1947 
with D Company, 1st Battalion, 171st Provincial Regiment.  It 
was further indicated that the appellant was not carried on 
the Approved Revised Reconstructed Guerilla Roster of 1948.  

In a February 2003 application for compensation, the 
appellant indicated that he served in the Army of the United 
States under the name of [redacted].  He indicated that 
he entered active duty in December 1941 as private with a 
service number of [redacted].  He served as a rifleman until 
April 1942.  He indicated that he entered a second period of 
active duty service from August 1943 to December 1945 with a 
service number of [redacted] and was a major.  He reported that 
he was a Prisoner of War from May 1942 to July 1942.  He 
further reported that he entered federal active duty in June 
1946 to May 1949 with a service number of [redacted].  

The appellant submitted correspondence which was received at 
the RO in May 2003 wherein he reports that he served with C 
Company, 3rd Battalion, 171st Regiment; that he served with 
the army under service number [redacted] as a captain under 
the command of Walter Cushing guerrillas; that he served in 
[redacted] and [redacted] Fil-American Irregular troops under army 
number [redacted] as a major; and that he enlisted as a recruit 
with the U.S. Army under serial number [redacted] from June 
1946 to May 1949.  

In October 2003, the appellant submitted a Certification of 
Military Service from the National Personnel Records Center 
dated in September 1997, indicating that a [redacted] [redacted] 
with a service number of [redacted] was a member of the Army 
of the United States/ Philippine Scouts from June 1946 to May 
1949.  His final rank was reported as recruit.  

In October 2003, the service department reported that it was 
unable to verify that the appellant served under serial 
number [redacted] from June 1946 to May 1949  

In a November 2003 letter, the appellant reported that he 
served with the New Philippines Scouts from June [redacted]
[redacted] were the same person as [redacted] B. [redacted].  
He further reported that, due to security reasons and a desire 
to joint the Philippine Scouts, he reported an incorrect age and 
name and also changed his marital status from married to single.  

In March 2005, the service department indicated that it was 
unable to verify that the appellant served in the military 
under name other than [redacted] B. [redacted].  

Analysis

The Board finds that there is no verification from an 
appropriate service department demonstrating that the 
appellant served as a member of the Philippine Commonwealth 
Army, including as a recognized guerrilla in service of the 
United States of America.  

The Court has held that " VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S.  
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether there is qualifying service 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The RO attempted to verify the 
veteran's service under different names and service numbers 
as reported by the appellant without success.  The Board 
finds not evidence of record which would warrant 
recertification in this case.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA benefits, must be denied.

The Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims in Pelea v. 
Nicholson, No. 01-1138 (U.S. Vet. App. Aug. 5, 2005) which 
appears to question the impact of 38 C.F.R. § 3.203 on the 
question of verification of service.  38 C.F.R. § 3.203 
provides that VA may accept evidence submitted by a claimant 
without verification from the service department if it meets 
certain criteria.  First of all, the regulation appears to be 
permissive as evidenced by use of the word "may."  Secondly, 
38 C.F.R. § 3.41 states that for Philippine service the 
period of active service will be the date certified by the 
Armed Forces.  Under 38 C.F.R. § 3.1(a), "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  In view of 
these regulatory provisions, the Board concludes that 
"service department" means the appropriate unit of the Armed 
Forces responsible for certifying service.  

Even if the service department certification is held to be 
not binding, the Board believes that the question raised in 
Pelea regarding the types of evidence which may be used to 
establish qualifying service of Philippine claimants does not 
alter the outcome in this particular case.  In the present 
case, the Board finds that despite the various documents 
submitted by the appellant, the searches by the service 
department under the various spellings of the appellant's 
name and the negative results of those searches are entitled 
to more weight than the various documents submitted by the 
appellant.

Furthermore, there is enough evidence of record to find that 
the appellant has been less than candid about his military 
via his submission in support of his claim.  The various 
documents submitted by the appellant indicate that he service 
as either a private, a captain, a major or a lieutenant 
colonel; that he served with GHQ, 3rd McKinney Brigade, with 
C or D Company, 1st Battalion, 171 Provincial Regiment, with 
the 3rd Regiment of the 121st Infantry, Philippine Army 
(USAFIP), and with C Company, 3rd Battalion, 171st Regiment.  
The appellant has also indicated at time that he did not know 
his service number and, at other times, has also reported 
different service numbers.  Most of the documents indicate 
that the appellant served as a rifleman but one of the 
documents lists his military occupation as chaplain.  The 
appellant has also alleged at different times that he served 
under different names.  When he submitted his original 
application for compensation, he reported that he also served 
under the name of Lieutenant [redacted] [redacted].  Subsequent to 
that time, the appellant has never indicated that he had 
served under that name.  Most recently, he has alleged that 
he served under the name [redacted] [redacted].  Based on these 
significant discrepancies, the Board finds that little or no 
probative value is to be accorded the appellant's reports of 
his military service.  Therefore, even if one assumes for the 
sake of argument that documents from the Philippine military 
are contemplated under 38 C.F.R. § 3.203, the documents 
submitted by the appellant are to be accorded little or no 
probative weight.  The Board must conclude that the 
certifications from the Armed Forces as defined in 38 C.F.R. 
§ 3.1 must be afforded conclusive weight in view of 38 C.F.R. 
§ 3.41.  This would be the result regardless of whether or 
not a claimant submits any documentation before the RO 
obtains certification of service from the Armed Forces. 


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


